Citation Nr: 0103072	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  95-06 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for schizophrenia. 

2.  Entitlement to an effective date prior to December 18, 
1998, for the grant of nonservice-connected disability 
pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from December 1971 to 
November 1974. 

This matter initially comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1992 decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which held that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for schizophrenia.  In 
August 1996, the Board remanded that claim for further 
development.  The veteran's claims file was transferred in 
June 1998 to the Phoenix, Arizona, VA RO.  In an August 1999 
rating decision of the Phoenix, Arizona, VA RO, nonservice-
connected disability pension benefits were granted, effective 
December 18, 1998.

In February 2000, the Board determined that the issue of 
entitlement to service connection for schizophrenia should be 
adjudicated de novo, instead of on a new and material basis, 
and remanded that issue for such adjudication.  Later that 
month, the veteran filed a notice of disagreement with the 
effective date for the grant of nonservice-connected 
disability pension benefits and subsequently perfected his 
appeal.  Therefore, the issues are as stated on the title 
page.

In a March 2000 statement, the veteran indicated that he 
wanted reimbursement of private medical expenses or to have 
his nonservice-connected disability pension benefits adjusted 
because of private medical expenses.  This matter is referred 
to the RO for appropriate action.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which 
had held that VA cannot assist in the development of a claim 
that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  

With regard to the claim for an earlier effective date for 
the grant of nonservice-connected disability pension 
benefits, a claim for compensation benefits may also be 
considered a claim for pension benefits.  38 C.F.R. § 3.151 
(2000).  In Waddell v. Brown, 5 Vet. App. 454, 457 (1997), 
the Court held that a statement from a veteran indicating 
that he was unable to work and that he was receiving Social 
Security disability benefits was a claim for a nonservice-
connected disability pension benefits.  In this case, the Los 
Angeles, California, VA RO received a statement from the 
veteran on January 2, 1992, which was a claim for service 
connection for schizophrenia.  In that statement, he said 
that he did not work, that he could not work, and that he was 
receiving Social Security disability benefits.  Therefore, 
that statement was also a claim for pension benefits and that 
issue should have been adjudicated.  Although he submitted a 
claim for pension benefits on December 18, 1998, his January 
2, 1992, claim was still pending.  Therefore, January 2, 
1992, was the actual date of receipt of the current claim for 
pension benefits.

Except as otherwise provided, the effective date for an 
evaluation and award of pension benefits will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400 (2000).  Since the date of 
the receipt of the claim was January 2, 1992, the question is 
when did entitlement arise.  Except for hospitalization 
records from February to March 1988 and an outpatient 
treatment record from June 1988, there are no medical records 
in the claims file for the period from April 1985 to March 
1999, the month when he underwent a VA psychiatric 
examination.  

As for the claim of service connection for schizophrenia, the 
veteran received outpatient and in-patient psychiatric 
treatment prior to service due to such problems as chronic 
enuresis, fire setting, and exhibitionism.  It appears that 
he was hospitalized from June 1968 to March 1969 and the 
diagnosis on a report signed by a social worker was explosive 
type personality disorder.  The veteran's service medical 
records reflect that in April 1974 the veteran tested 
positive for hashish and it was noted that he had "emotional 
and attitudinal problems" that might compromise his judgment 
or reliability.  On separation examination his psychiatric 
status was normal and there is no findings or diagnosis in 
the service medical record of schizophrenia or other 
psychosis.  He filed his initial claim for a psychiatric 
disorder in 1980, about five years after service.  It is 
possible that the veteran's service personnel records might 
shed light on his adjustment during service and those records 
have not yet been obtained.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).

During the March 1999 VA psychiatric examination, the 
examiner reviewed an August 11, 1998, psychiatric evaluation, 
which was brought to the examination by the veteran and was 
apparently conducted at Superstition Mountain Mental Health 
Center; this document has not been associated with the claims 
folder.  In a February 2000 statement, M. Vines, MD, 
Assistant Medical Director at Superstition Mountain Mental 
Health Center, noted that the veteran had paranoid 
schizophrenia, and said that, in reviewing his history, it 
appeared that the onset of symptoms may have begun during 
active service.  None of the records from that facility have 
been obtained, and the basis for the opinion should be 
clarified.


Accordingly, this case is REMANDED to the RO for the 
following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the regional office, specifically to 
include evidence not already of record 
that would tend to show that his 
schizophrenia began during service, was 
compensably manifested within one year 
after active service, or is otherwise 
related to service.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

2.  The veteran should be asked to 
identify all physicians and facilities 
that have treated or evaluated him for 
psychiatric or any physical conditions 
from 1985 to 1999 and to authorize the 
realease of any non-VA medical evidence.  
The RO should then obtain any medical 
evidence not already of record.     

3.  With the veteran's consent, the RO 
should request the veteran's complete 
medical records, including any in-take 
reports, from Superstition Mountain 
Mental Health Center.  The RO also should 
ask Dr. Vines at the Superstition 
Mountain Mental Health Center to explain 
the "history" he was referring to in 
his February 2000 statement and to 
clarify his opinion relating the 
veteran's paranoid schizophrenia to 
active service.

4.  The RO should try to obtain the 
veteran's service personnel records, 
including any disciplinary records, that 
might shed some light on his mental 
status during service.  The records 
should specifically include any documents 
that in any way refer to drug use or 
other proscribed acts, his behavior, his 
military adjustment, his motivation, or 
to his military bearing or performance.  
The RO also should obtain any documents 
that refer to admonishments, counseling, 
reprimands, punishment or the like, and 
the veteran's enlisted performance 
evaluations.  

5.  After any additional evidence has 
been received and added to the claim 
file, the case should be referred to a 
board certified psychiatrist who must 
review the entire claim file, including 
the service medical records, pre-and 
post-service medical evidence, and the 
statements of Dr. Crowley and Dr. Vines.  
The examiner should then provide an 
opinion as to (1) whether the veteran was 
shown to have schizophrenia during 
service; (2) if schizophrenia was shown 
during service did it have its onset 
during service; (3) if is concluded that 
schizophrenia was not shown during 
service, when was it first manifested and 
in what ways.  The basis of the opinion 
must be provided, with reference to the 
supporting evidence.  If deemed 
necessary, the veteran should be 
examined.  The examiner may express his 
or her opinion in terms of likelihood 
(i.e., more likely, less likely, or 
equally likely as not); however, 
speculation should be avoided.  The RO 
should ensure that the examination report 
is responsive to the Board's 
instructions.   

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000) and 01-02 (January 9, 
2001), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  

7.  In light of the fact that the date of 
the receipt of the claim for nonservice-
connected disability pension benefits was 
January 2, 1992, (See pages 3 and 4 of 
the remand) the RO should readjudicate 
the issue of an effective date prior to 
December 18, 1998, for the grant of 
nonservice-connected disability pension 
benefits with consideration of 38 C.F.R. 
§ 3.400 and any medical evidence of 
record that is dated from January 2, 
1992, to December 17, 1998.  The RO 
should also readjudicate the issue of 
service connection for schizophrenia with 
consideration of 38 C.F.R. §§ 3.102, 
3.307, and 3.309, as applicable.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


			
	JANE E. SHARP 
	Member, Board of Veterans' Appeals
	
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


